Title: From Abigail Smith Adams to Catherine Nuth Johnson, 19 January 1811
From: Adams, Abigail Smith
To: Johnson, Catherine Nuth



Quincy. Janry. 19 1811—

If the Sympathizing Tear’s of Friendship could assuage the agonizeing Bosom of my Friend; freely could I pour them there.
I cannot Say how much I was shockd the last Evening at receiving a Letter from Louissa from Boston, informing me of the Sudden Death of your dear daughter Hellen
O! my Friend this is indeed a trial. what can I Say, or how administer comfort?
The circumstances attendent upon a childbed death have ever appeared to me one of the most awful dispensations of providence—I know how deservedly Dear Mrs Hellen was to all her family; and in what high estimation my Son held her. her loss to them is no common one, and the Situation of her three Sisters must render her Death allarming to them in a greater degree—
Religion my Friend, does not forbid us to weep, and to mourn for our Departed Friend’s, but it teaches us to cast our Sorrows upon that Being in whose hands, and at whose disposal we are, and who can heal the wounded Bosom, and bind up the broken heart
unto that Being I commit you all, my dear afflicted Friend’s, from whom I pray, that you may receive that Support, and consolation, which it is not in human power to bestow.
I was just going to take my pen, when these Sad tydings reached me, to congratulate you upon Letters recently received from our Children, bearing date 25 &27 october, with agreable accounts of their health—I presume you have received Letters by Similar conveyance, extracts from them would ill Suit your present feeling’s—I will only Say Shall we receive good and not evil?
If must be a Source of pleasing recollection when the hand of time has wiped the tears from the Eyes of your son & mrs Pope, that they were enabled to See their Sister, a consolation denied to her other Sisters; to whom I know not how to communicate the agonizing event.
As Soon as you can obtain Sufficient composure to write to me, let me know the particular circumstances which deprived you of a daughter, her partner of the wife of his Bosom, and her children of a tender and affectionate Mother. To all of whom present; as a Sincere Mourner, and Sympathizer in their affliction / your Friend
Abigail Adams—